79134: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-43718: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79134


Short Caption:SILVERWING DEV. VS. NEV. STATE CONTRACTORS BD.Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1800128Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/17/2019 / Chubb, JanetSP Status:Completed


Oral Argument:09/15/2020 at 10:30 AMOral Argument Location:Carson City


Submission Date:09/15/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeConstruction Trade AssociationAdam D. Hosmer-Henner
							(McDonald Carano LLP/Reno)
						Philip M. Mannelly
							(McDonald Carano LLP/Reno)
						


Amicus CuriaeGlaziers Labor-Management Cooperation CommitteeEvan L. James
							(Christensen James & Martin)
						Laura J. Wolff
							(Christensen James & Martin)
						


Amicus CuriaeSouthern Nevada Painters and DecoratorsEvan L. James
							(Christensen James & Martin)
						Laura J. Wolff
							(Christensen James & Martin)
						


Amicus CuriaeThe Builders Association of Northern NevadaHolly S. Parker
							(Laxalt & Nomura, Ltd./Reno)
						


Amicus CuriaeThe Nevada Builders AllianceHolly S. Parker
							(Laxalt & Nomura, Ltd./Reno)
						


Amicus CuriaeThe Reno & Sparks Chamber of CommerceHolly S. Parker
							(Laxalt & Nomura, Ltd./Reno)
						


AppellantJ. Carter Witt, IIITheodore E. Chrissinger
							(Hoy Chrissinger Vallas, PC)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Michael S. Kimmel
							(Hoy Chrissinger Vallas, PC)
						


AppellantSilverwing DevelopmentTheodore E. Chrissinger
							(Hoy Chrissinger Vallas, PC)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Michael S. Kimmel
							(Hoy Chrissinger Vallas, PC)
						


RespondentNevada State Contractors BoardNoah G. Allison
							(Allison Law Firm, Chtd.)
						





Docket Entries


DateTypeDescriptionPending?Document


07/10/2019Filing FeeFiling Fee Paid. $250.00 from Hoy Chrissinger Kimmel Vallas.  Check no. 1226. (SC)


07/10/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-29301




07/10/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-29303




07/17/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet L. Chubb. (SC).19-30342




07/26/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-31614




07/30/2019Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for August 26, 2019, at 2:00 pm. (SC).19-32108




08/27/2019Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).19-35851




08/29/2019Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellants: 14 days transcript request; 90 days opening brief and appendix. (SC).19-36278




08/30/2019Transcript RequestFiled Certificate Pursuant to NRAP 9(a)(1)(C) (Certificate of No Transcript Request). (SC)19-36425




11/22/2019BriefFiled Appellant's Opening Brief.  (SC)19-47879




11/22/2019AppendixFiled Appendix to Opening Brief - Volume 1.  (SC)19-47880




11/22/2019AppendixFiled Appendix to Opening Brief - Volume 2.  (SC)19-47881




11/22/2019AppendixFiled Appendix to Opening Brief - Volume 3.  (SC)19-47882




11/22/2019AppendixFiled Appendix to Opening Brief - Volume 4.  (SC)19-47884




11/22/2019AppendixFiled Appendix to Opening Brief - Volume 5.  (SC)19-47885




11/22/2019AppendixFiled Appendix to Opening Brief - Volume 6.  (SC)19-47887




11/26/2019MotionFiled Stipulation to Allow Filing of Brief of Amici Curiae.  (SC)19-48387




11/26/2019BriefFiled Brief of Amici Curiae The Builders Association of Northern Nevada, The Nevada Builders Alliance, and The Reno+Sparks Chamber of Commerce.  (SC)19-48433




11/27/2019Notice/IncomingFiled Certificate of Service - Builders Association of Northern Nevada, The Nevada Builders Alliance and the Reno/Sparks Chamber of Commerce Amicus Brief.  (SC)19-48508




12/09/2019Order/ProceduralFiled Order. The stipulation of the parties and proposed amici to allow the filing of an amicus brief in support of appellants is approved. The amicus brief was filed on November 26, 2019. (SC).19-49818




12/18/2019Order/Clerk'sFiled Order Granting Telephonic Extension. Respondent shall have until January 6, 2020, to file and serve the answering brief.  (SC)19-51260




12/23/2019MotionFiled Stipulation to Allowing filing of Brief of Amici Curiae. (SC).19-51872




01/02/2020MotionFiled Respondent's Motion For Extension To File Answering Brief. (SC)20-00082




01/09/2020Order/ProceduralFiled Order. Respondent's Answering Brief due: January 21, 2020. Amicus Construction Trade Associations' Amicus Brief due: January 28, 2020. (SC).20-01079




01/21/2020BriefFiled Respondent's Answering Brief.  (SC)20-02771




01/28/2020MotionFiled Southern Nevada Painters and Decorators and Glaziers Labor-Management Corperation Committee's Motion to File Amicus Brief Supporting Respondent and Affirmance.  (SC)20-03896




01/28/2020BriefFiled Southern Nevada Painters and Decorators and Glaziers Labor-Management Corperation Committee's Amicus Brief Supporting Respondent and Affirmance.  (SC)20-03898




01/28/2020BriefFiled Brief of Amicus Curiae Construction Trade Associations in Support of Respondent. (SC)20-03945




02/13/2020Order/ProceduralFiled Order. The motion filed by proposed amicus Southern Nevada Painters and Decorators and Glaziers Labor-Management Cooperation Committee to file a brief in support of respondent is granted. The amicus brief was filed January 28, 2020. (SC).20-05999




02/18/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  March 5, 2020.  (SC)20-06588




03/05/2020BriefFiled Appellant's Reply Brief.  (SC)20-08777




03/05/2020Case Status UpdateBriefing Completed/To Screening.  (SC)


08/06/2020Order/ProceduralFiled Order Scheduling Oral Argument.  This matter is scheduled for oral argument on September 15, 2020, at 10:30 a.m. in Carson City.  The argument shall be limited to 30 minutes.  Due to the coronavirus pandemic, while in the courtroom attendees will be required to abide by the court's social distancing standards then in effect as recommended by the CDC.  The court will also maintain recommended sanitizing standards from the CDC in the courtroom between each case argued.  (SC)20-28948




08/24/2020MotionFiled Amicus Curiae Construction Trade Associations' Motion to Participate in Oral Argument.  (SC)20-30984




08/25/2020Order/ProceduralFiled Order Granting Motion. Construction Trade Associations, amicus curiae in this matter, has moved this court for permission to participate in the oral argument currently scheduled for September 15, 2020, at 10:30 a.m.  Cause appearing, the motion is granted.  In addition to the 30 minutes previously allotted to the parties, Construction Trade Associations shall have 5 minutes to present oral arguments respecting the position of amicus.  Appellants shall also have an additional 5 minutes allotted to them.  The oral argument shall now be limited to a total of 40 minutes. (SC)20-31304




09/01/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-32205




09/15/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel. 79134. (NNP20-RP/JH/EC) (SC)


12/03/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed."  Before Parraguirre/Hardesty/Cadish, JJ.  Author:  Parraguirre, J.,  Majority:  Parraguirre/Hardesty/Cadish.  136 Nev. Adv. Opn. No. 74.  NNP20-RP/JH/EC  (SC)20-43718




12/28/2020RemittiturIssued Remittitur. (SC)20-46585




12/28/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


01/12/2021RemittiturFiled Remittitur.  Received by District Court Clerk on January 4, 2021. (SC)20-46585





Combined Case View